Name: Commission Regulation (EU) 2018/1649 of 5 November 2018 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  trade policy;  consumption;  health;  marketing
 Date Published: nan

 6.11.2018 EN Official Journal of the European Union L 275/7 COMMISSION REGULATION (EU) 2018/1649 of 5 November 2018 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Articles 11(3) and 25(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(4) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list it in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) The Union list of flavourings and source materials contains a number of substances for which the European Food Safety Authority (the Authority) has requested additional scientific data to be provided for completion of the evaluation before specific deadlines established in Part A of Annex I to Regulation (EC) No 1334/2008. (5) In the case of the following three substances: p-mentha-1,4(8)-dien-3-one (FL No 07.127), 2-aminoacetophenone (FL No 11.008), and 4-acetyl-2,5-dimethylfuran-3(2H)-one (FL No 13.175), the persons responsible for placing them on the market have withdrawn the application. (6) Therefore, the substances p-mentha-1,4(8)-dien-3-one (FL No 07.127), 2-aminoacetophenone (FL No 11.008), and 4-acetyl-2,5-dimethylfuran-3(2H)-one (FL No 13.175) should be removed from the Union list. (7) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (8) Due to technical reasons, transitional periods should be laid down to cover food to which any of the three flavouring substances have been added, which has been placed on the market or dispatched from third countries for the Union, before the entry into force of this Regulation (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 1. Foods to which any of the flavouring substances listed in the Annex to this Regulation have been added and were lawfully placed on the market before the date of entry into force of this Regulation may be marketed until their date of minimum durability or use by date. 2. Foods imported into the Union to which any of the flavouring substances listed in the Annex to this Regulation have been added may be marketed until their date of minimum durability or use by date where the importer of such food can demonstrate that they were dispatched from the third country concerned and were en route to the Union before the date of entry into force of this Regulation. 3. The transitional periods provided in paragraphs 1 and 2 shall not apply to mixtures of flavourings. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). ANNEX In Part A of Annex I to Regulation (EC) No 1334/2008, the following entries are deleted: 07.127 p-Mentha-1,4(8)-dien-3-one 491-09-8 757 11189 2 EFSA 11.008 2-Aminoacetophenone 551-93-9 2041 4 EFSA 13.175 4-Acetyl-2,5-dimethylfuran-3(2H)-one 1 EFSA